PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/098,785
Filing Date: 2 Nov 2018
Appellant(s): Trustees of Tufts College



__________________
Faustino Lichauco
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 23 Mar 2022.

 (1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 08/11/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
Claim Status: Claims 1-22 are pending of which claims 1, 15 and 20 are independent claims.

(2) Restatement of Rejections
The following ground(s) of rejection are applicable to the appealed claims.
Claim 22 is rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement.
Claims 1-2, 4-6, 9-18 and 20-22 are rejected under 35 U.S.C. 103 obviousness as being unpatentable over the combination Misra in view of Jain.
Claim 3 is rejected under 35 U.S.C. 103 obviousness as being unpatentable over the combination Misra and Jain in view of Tellex.
Claim 7 is rejected under 35 U.S.C. 103 obviousness as being unpatentable over the combination Misra and Jain in view of Zhang.
Claims 8 and 19 are rejected under 35 U.S.C. 103 obviousness as being unpatentable over the combination Misra and Jain in view of Niekum.
The above references are noted with citation to
Misra et al., “Tell Me Dave: Context-sensitive grounding of natural language to manipulation instructions” (Misra) NPL in file wrapper dated 03/24/2021, 20pages.
Jain “Learning Preferences for Manipulation Tasks from Online Coactive Feedback” (Jain) NPL in file wrapper dated 03/24/2021, 16 pages.
Tellex et al., “Asking for Help Using Inverse Semantics” (Tellex) NPL in file wrapper dated 10/28/2019, 9 pages.
Zhang et al., “A Formal Analysis of Required Cooperation in Multi-Agent Planning” NPL in file wrapper dated 03/24/2021, 8 pages.

(3) Summary of Application Subject Matter and Applied Art
	The instant application presents methods and system pertaining to an intelligent system with functionalities to process natural language utilizing instructions, executable scripts and knowledge representations, Fig 1 illustrates a context which is readily understood as relating to a robot. Such robot described by the specification may utilize PR2 which is a known robotics research platform. The applied art utilizes this same PR2 robot and performs natural language processing with techniques described in detail. In comparing the art to the claims, each independent claim is considered with respect to the combination of Misra and Jain of which primary reference Misra conveys the inventive concept. Remaining references are taken with respect to dependent claims. Distinction is not apparent.

(4) Response to Argument
	Applicant’s arguments have been fully considered and examiner is not persuaded. Applicant alleges that limitations of the claimed subject matter are not taught by the combination of references. Applicant traverses on the grounds of rejection on a plurality of issues beginning [P.7 of 60] per appeal brief 03/23/2022. Consideration is given to the arguments as follows: 
	
Argument: Appellant Brief [P.7-8 of 60] “Misra fails to disclose claim 1’s limitation of receiving a ‘teaching’ instruction” under the brief’s header pertaining to claim 20. Receiving a teaching instruction is noted with brackets as [via a natural language interface].
	Response to Argument: The claim limitation is found in claim 20 which is a newly added independent claim, the rejection of claim 1 was incorporated. Misra is squarely directed to natural language instructions received over robotic interaction and learning (replete), interfacing through the PR2 robot which is clearly illustrated per Fig 1 [P.282] “We then present a machine learning approach that models the relations between the language, environment states and robotic instructions”. 
The claimed teaching instruction amounts to “training instructions” [P.289 ¶1] as training is learning/teaching, a parameterized process such that  “each instruction is parametrized” [Table 2], [P.296] “a user can teach the robot how to execute the instruction with parameters”. The ‘how to’ clearly discloses the parameterized instructions are teaching instructions. The functionality is exemplified per at least Misra [P.286 Sect3.1] “Take the cup with water”, the same example is noted again as information encoding [P.287 RtCol] and constituent components of language are decomposed to be used as a training dataset [P.288 RtCol – P.289 LeftCol]. Misra is the primary reference thus the initial discussion of motivation for combination is not applicable to claim elements expressly taught.

Argument: Appellant Brief [P.8-18] alleges a salvo of remarks concerning language regarding “teaching instruction” v. “task instruction” without specifically pointing out limitations not taught, and alleges deficiency concerning broadest reasonable interpretation.
	Response to Argument: Teaching instruction is “training instruction” [P.289 ¶1], task instruction is “instructions for performing a task… instructions that the robot can execute” [P.286 Sect.3 ¶2]. Unreasonably broad interpretation is not persuasive because instruction is instruction, explicitly so. While the applicant might read a great deal from the specification into the terminology concerning different types of instruction, there is no invocation of functional language, claims cast the language in relation to “knowledge elements” and the specification provides no rigid definition. For example, specification [0055] “In some embodiments, a general logical form of instructions for teaching a robot agent new words” is not defining a teaching instruction. Rather, applicant has taken an overly narrow position based on lengthy treatise of what might be gleaned and amounts to speculation. Improperly reading subject matter into the claim is conveyed by emphasizing that any of the instructions require inclusion of specified language structure such as imperative or perhaps two post participles, a preposition and a special character. The teaching instruction is as already noted above and instruction over tasks is replete. Moreover, the brief itself acknowledges the arts teaching both types of instruction, [P.9-10] last par. of numbers 2-3 “the cited art only discloses ‘task instructions’” and subsequently followed by remarks stating “the cited art only discloses ‘teaching instructions’”. Thus, the arguments are self-contradictory.

Argument: Appellant Brief [P.18-19 of 60] numbered 15-17 “The examiner has not identified where claim 20’s limitation of ‘augmenting the knowledge repository with a data representation of the new knowledge element forming a second state of the knowledge repository’ is disclosed. Nor was any similar limitation identified in connection with rejecting claim 1”
	Response to Argument: The rejection to claim 1 was incorporated and applied to the rejection of claim 20. The augmenting was mapped to generalization of variable Z, cited at Misra [P.289 ¶1]. Claim 1 recites limitation “augmenting the knowledge representation of the intelligent system with knowledge comprising the one or more executable scripts” being similar to the disputed limitation. It might be of assistance to the board to consider such language in light of claim 11 (generalizing variable). Applicant acknowledges in remarks 07/23/2021 [P.8 Last¶] “Claim 20 has similar scope to pending claim 1” and points only to distinction concerning teaching v. task instructions. No rationale is given as to why the cited portions do not teach the limitation of augmenting. Similar traversal is taken with regard to limitation “interpreting of the first teaching instruction further comprises forming a new knowledge element from the in-memory representation…”. The limitation continues indicating that “the new knowledge representing at least one of an events, object, relationships between objects, actions, rules and goal represented in terms of one or more knowledge elements of the knowledge repository” being similar to the list of knowledge as recited in claim 1 limitation generating and creating. No additional rationale is provided as to why the cited portions of Misra do not teach the limitation.

Argument: Appellant Brief [P.19-21 of 60] traverses based on motivation of combination with remarks numbered 1-3.
	Response to Argument: A KSR rationale was provided in combining references which is the standard for determination of obviousness per MPEP 2141. Extensive analysis departs from the simple grounds on which the combination is based. The combination itself is merely to convey that “steps are performed while the intelligent system is on-line” as is noted by a secondary reference having co-author in-common and university in-common with primary reference, conveying continuity of same research. A finding of obviousness requires a single motivation, more than one has been provided and includes statement from the reference itself. 
Appellant remarks number 1 initially traverses the supplemental motivating consideration based on market forces, this type of motivation is specifically enumerated under MPEP 2143(f). A robot costing $400,000 indeed would limit the pool of skilled artisans to those possessing skill commensurate with such resource utilization - the advanced robotics research platform is not reasonably a hobbyist toy and the level of experimentation is subject to whom the experimentation is being performed by. Simply, it resolves that the level of skill is high which supplements the initial motivation. The functionality of do it in real-time is quite apparent considering the alternative – market behavior would not logically seek to slow down compute processes. Rather, increasing the speed of compute processes is routine optimization to mitigate latency. Latency and temporal considerations were noted in response to remarks of final office action 08/11/2021 per [P.4 ¶2]. The functionality would be expected of Jain’s approach particularly because it teaches processing based on vectors.
Appellant remarks number 2 “the cited text also does not suggest that the secret to making such a robot would be to model user preferences in an on-line fashion.” See Jain [P.1 Sect.1 ¶3] “the robot learns a general mode of the user’s preferences in an online fashion”. Traversing what is explicitly stated is not persuasive, and the reference ‘secret to making such a robot’ is unclear as to what the appellant is referring to. Rather, motivation includes the robot as being quick-learning.
Finally, appellant remarks number 3 allege the recitation of learning from non-expert users is an admission of failure or passing the baton. However, the functionality is noted as a stated goal, e.g. Jain [P.4 ¶1] “Our goal is to learn even from feedback given by non-expert users” the stated goal provides motivation as a quick-learning robot that can learn even without expert demonstrations. Implementing the functionality may include a vector based approach to achieve the desired result. Moreover, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art, In re Keller, 641 F.2d 413, 208 USPQ 871 (CCPA 1981). In this case, online learning is conveyed as it is found throughout the reference.

Argument: Appellant Brief [P.22-23 of 60] “Misra fails to disclose claim 1’s limitation of receiving an instruction for augmenting a knowledge representation” […] “Misra also fails to disclose an intelligent system that generates executable scripts” introduced limitations concerning receiving and generating.
	Response to Argument: Augmenting is not expressly identified a single time in the application originally filed, but rather derived from some discourse into dialogue with a robot and entails a “knowledge representation” to comprise at least one of a list of generic elements. Misra augments by generalizing instruction variables, the variable Z is generalized instruction akin to latent representation (latent vector representations in machine learning are commonly denoted z) and which allows for grounding language objects to result in a new mapping for instructions that include object relations with a rule based approach (e.g., the robot redefines pot as cup), Misra [P.289], Title. This teaches augmenting knowledge representation, the receiving of instruction therefor is natural language interface with robot illustrated per Fig 1. Regarding the limitation of generating executable scripts, Misra Figs 2-3 plainly illustrates executable instruction which is instantiated/generated over an inferred sequence of instructions. Inference/prediction of instructions is performed by controller and explicitly encodes the environment and context to allow for grounding [P.282-83]. Additional detail is provided by instantiation algorithm Alg.1 and illustrated over a sequence of instructional states Fig 4.

Argument: Appellant Brief [P.24-27 of 60] traverses alleging that Jain fails to teach limitations of generating, dividing, assigning, and script-generating.
	Response to Argument: The analysis is based on a complete mischaracterization of the combination as the rejection and claim introduces such limitations covering key concepts being taught by Misra and merely uses Jain to convey contingent wherein limitation such that performance is online. It is extensively noted throughout Jain that consideration covers the same PR2 robotic platform as Misra. Jain utilizes a vector approach to learning which is conducive to learning online. This supports Misra’s statement suggesting real-time inference and was noted in ascertaining the differences between arts. This is wholly different than demanding Jain repeat the teaching of each and every step which is unreasonable because they perform separate tasks, the focus of Jain is trajectories whereas Misra identifies the inventive concept of natural language grounding, they simply use the same robot and explore generalization of robotic tasks.

Argument: Appellant Brief [P.27-34 of 60] remarks again reiterate deficiency concerning the broadest reasonable interpretation emphasizing the language to include augmenting.
	Response to Argument: At no point has interpretation changed, identical citations are found in both the non-final office action dated 03/24/2021 [P.4, 7] and final office action 08/11/2021 [P.7-8, 10]. The rejections each citing Misra [P.289] and state that augmenting is generalization with variable Z(s). Generalization aligns with the application Title in a broad sense and with claim 11 in a narrow sense. The statement of what augmenting is makes of record the correspondence between claim and art. In this case, it is not apparent that the claims establish a degree of technicality in their solution so as to rise above the detail provided in prior art. Additional remarks concerning use of variable Z are foretelling at [P.33 of 60] which states “The act of replacing ‘cup01’ with ‘z1’ is not ‘receiving’ an instruction, as claimed. It is simply ‘editing’ an already-received instruction” the appellant’s use of “editing” is synonym for augmenting and arguendo the “editing” is still parameterized by calculating costs for instruction in minimized energy function Misra [P.289-90] where z associates ξ(z). The receiving, as noted by appellant is [via a natural language interface] which is via the robotic platform with extensive recitation of “natural language instructions” as is detailed and illustrated throughout.

Argument: Appellant Brief [P.34-38 of 60] remarks relate to generating scripts and discussion generally pertaining to functionalities pertaining to generating scripts.
	Response to Argument: It is not immediately evident what is being traversed or fails to teach concerning particular limitations but provides piecemeal analysis of various elements. Claim language includes a limitation of “generating, by the intelligent system, one or more executable scripts that encode the at least one of…”. That is, the generating of scripts is to encode information. Encoding is explicitly noted throughout and it is encoded by a modeled function. This includes encoding by a CRF conditional random field which is a type of model, encoding using an energy function, encoding by strips function. There is an abundance of evidence to suggest that encoding is by the intelligent system and the question of authorship is simply transforming that which is received via natural language interface. Encoded information can be seen Figs 2-3 and it would be counter-intuitive to think of a human as being some encoder-decoder generating executable script simply due to cursory use of a pronoun. The functionality is described for control of PR2 robot and if the scripts were all directly encoded by human than one would not expect to find a reference reciting techniques for learning. Additional consideration is given to limitation creating and incorporating which stems from the generating of scripts. Yet again, appellant continues pointing to pronoun use of we as somehow invalidating prior art teachings. The creating and incorporating is instantiating, see instantiation algorithm [P.289 Sect.5]. Clearly, an algorithm is not a human.

Argument: Appellant Brief [P.38 of 60] Claim 2 rejection, general comment as inconsistent.
	Response to Argument: Claim 2 includes “at least one of an object type, an object relationship type, a procedure type, an event type a rule type, or a rule type” to describe the “predefined knowledge types”. Misra explicitly discloses at least object type, it is reasonable to consider the object type as describing a type of predefined knowledge, particularly because it is cited under section header of representing domain knowledge [P.287 Sect3.4]. The object itself relates to environment e.g., cup on table, where natural language instructions are processed in modeling such language elements and language decomposes into parts of speech.

Argument: Appellant Brief [P.38-39 of 60] Claim 4 rejection, general comment as template is not a script.
	Response to Argument: The selective isolation of template does not accurately reflect the art element as it is hyphenated as instruction-template, instructions have already been discussed in relation to script. The claim is two-part where it is seen that context C is captured and then brought into D along with other the other encoded elements of the instruction.

Argument: Appellant Brief [P.39 of 60] Claim 5, general comment as deictic reference being not possible.
	Response to Argument: A deictic reference is use of gestures or pointing to specify ambiguity. Among Misra’s key contributions are how to handle ambiguous language elements (throughout). This is not limited to the particular embodiment of a cup, see Fig 6 “User points on the stove” pointing is deictic and support underlies the use of a Microsoft Kinect sensor [P.296] which is known for interactive gaming with gestures such as Microsoft Wii.

Argument: Appellant Brief [P.39-40 of 60] Claim 10, general comment inconsistent with claim 9 and that instruction file is not provided to the robot. “Claim 10 requires receiving instructions for augmenting a knowledge representation”.
	Response to Argument: Claim 10 states “The method of claim 1, wherein the first instruction is received from one or more files, or an instructional video.”. Claim 10 does not depend from claim 9 as all dependent claims depend directly from independents, thus comparison is not relevant. Regardless, either claim is simply specifying the instruction as the two claims merely present embodiments being wherein limitations to specify origin or form of instructions. VEIL is a data library that corresponds with “robot instruction logs” as was cited [P.282 RtCol]. How is one to believe that robot instruction logs are not provided to the robot? Such argument is spurious.

Argument: Appellant Brief [P.40 of 60] Claim 11 general comments emphasizing script to be generalized.
	Response to Argument: The functionality of generalization reinforces the appropriateness of Misra and the ensuing grounds of rejection. The variable generalized by Misra is described as part of the training instructions to convey script. The claim itself even states that is based on a type of variable. Taking the variable with respect to object is “generalized variables Z(s) to specific objects” [P.289]. There are no missing elements from the claim and appellant twists language to arrive at some allegation that skilled artisan would be unfamiliar with executing something which has variables. A pocket calculator executes with variables. The arguments are once again spurious and help to reinforce the appropriateness of the applied art rejection.

Argument: Appellant Brief [P.41 of 60] Claim 13 general comments, “The cited text discloses virtual objects in a virtual environment. However, there is no disclosure of the robot receiving the necessary instruction for augmenting a knowledge representation that involves those virtual objects”.
	Response to Argument: Claim 13 recites “The method of claim 1 wherein the object is a virtual object and the environment is a virtual environment.” full stop. There is no additional language about augmenting virtual objects and appellant clearly states the claimed elements being disclosed. Misra illustrates at Fig 6 virtual environment for the user. The user provides natural language instruction as is noted again and again as a fundamental teaching of the reference. Moreover, a data representation of an object like a cup is still a cup whether the object is virtual or physical as both embodiments are disclosed. A direct correlation between the two is apparent by way of training the robot via teleoperation [P.285 ¶1].

Argument: Appellant Brief [P.41-42 of 60] Claim 21 general comment.
	Response to Argument: No correlation between comment and claim language is discernible. The claim requires storing the data representation in storage as it relates to augmenting knowledge repository with data representation. This is conventional database storage, save a file. Misra discloses “store the generalized instruction” the generalized form of which is a new knowledge element. Further, teaching instruction includes training where upon Misra discloses “store the training data” as cited.

Argument: Appellant Brief [P.42-43 of 60] Claim 22 general comments, “figure 4 only shows one natural language instruction labelled ‘L’. There is no reason to think that instruction ‘L’ is the ‘third’ instruction”
	Response to Argument: Fig 4 illustrates I as instruction not merely L as misconstrued by the appellant. It is both illustrated and described that I pertains to a “sequence of instructions” e.g. at [P.286 Sect.3 ¶3] or [P.287 Sect3.3] “sequence of instructions I” the sequence conveys a third. Continuing with claim 22, appellant states that E, the environment, has nothing to do with repository of knowledge. The environment is a collection of objects, objects are knowledge elements. The argmin function [P.286 Sect.3 ¶3] demonstrates environment as a component of instruction. These elements of instruction, as argmin equation details, are a representation thereof. Computing the prior probability of an instruction is step for inference over states/steps in producing the subsequent instruction of the instruction sequence.

Argument: Appellant Brief [P.44-46 of 60] Claim 3 combination with Tellex general comments comprise variable Z not being of the second instruction (Misra) and that “the combination fails to disclose ‘generating a query to obtain information on the first element’ of a memory representation of an instruction” (Tellex).
	Response to Argument: The variable Z is indexed Z(s) for sequence of instructions I, sequence conveying second, third, Nth and so on, Misra [P.289] notation specifies in parentheses replace(I,Z(s),ξ) to return a new mapping for the unmapped variable. Variables which are unmapped are unknown because technique is performing predictive modeling/inference by probability. The limitation regarding Tellex generates a query as the robot requests help from human in performance of a task and uses natural language commands, Tellex Figs 1-3 [Sect.4]. The proposition of a robot asking for help from a human is that some knowledge is unknown (why else would it ask for help if all knowledge is known). Implementation by instructions is detailed by the algorithm e.g., generate_help_request(a) function and formal optimization is e.g., argmax equation 1. Furthermore, motivation highlights rationality of the combination by assessing mappings between language and groundings for all possible groundings.

Argument: Appellant Brief [P.46-47 of 60] Claim 7 combination with Zhang general comments that failure mode is improper rationale for modifying.
	Response to Argument: Selectively emphasizing failure mode completely misses the point which is simply a determination of whether a task requires more than one robot, as cited in motivation. This is conveyed by Zhang’s thesis of multi-agent planning among plurality of robots which may include cooperation among robot teams. 

Argument: Appellant Brief [P.47-48 of 60] Claim 8 combination with Niekum alleged improper emphasizing demonstration must be in natural language.
	Response to Argument: Claim 8 does not recite natural language which is the thesis of primary reference. Both Niekum and Misra recite Learning from Demonstration (LfD) and use the same PR2 robot. Niekum resolves that such demonstration may be in a single demonstration/encounter, as cited. Additionally, Niekum suggests natural language interaction for robot feedback explicitly at [P.155 ¶4]. The functionality points to rationale of generalization which again reflects the primary reference and underscores the appropriateness of the applied art and corresponding rejection.

Argument: Appellant Brief [P.48-49 of 60] rejection under 35 U.S.C. 112(a) is alleged improper.
	Response to Argument: The argument relies one some discourse into dialogue with a robot such that a skilled artisan would know every turn of conversation as representing anything at all to do with the claimed third instruction. By this rationale, there may be any number of instructions over any number of claims as it entails following conversational embodiments between a robot and a person. Conversation between human and robot might stipulate semantics or ponder the universe but this does not convey technical functionality that clearly aligns with claim elements. The third instruction is not expressly found anywhere in the application, just like augmenting. The issue underscores a continued insistence on patentability of language alleged with such profound gravitas and yet applicant fails to mention these elements even a single time in the specification as filed. Moreover, there is no indication of the significance of such language and it results in a claim so crowded with non-technical language that it is questionable whether the claim actually has any meaning or just amounts to an exercise in drafting.

(5) Related Proceedings Appendix
	No decision rendered by a court or the Board is identified by the Examiner in the Related Appeals and Interferences section of the Examiner’s Answer. 

(6) Conclusion of Examiner Answer
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/CHASE P. HINCKLEY/Examiner, Art Unit 2124                                                                                                                                                                                                        
Conferees:
/MIRANDA M HUANG/Supervisory Patent Examiner, Art Unit 2124    
/Jason Cardone/
Primary Examiner                                                                                                                                                                                                    


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.